COURT OF APPEALS OF VIRGINIA


Present: Judges Benton, Coleman and Senior Judge Cole
Argued at Richmond, Virginia


TIMOTHY BARRON JEFFERSON

v.        Record No. 0830-94-2       MEMORANDUM OPINION *
                                 BY JUDGE SAM W. COLEMAN III
COMMONWEALTH OF VIRGINIA              NOVEMBER 7, 1995


            FROM THE CIRCUIT COURT OF NOTTOWAY COUNTY
                     Thomas V. Warren, Judge
          Edward A. Mann for appellant.

          Michael T. Judge, Assistant Attorney General
          (James S. Gilmore, III, Attorney General,
          on brief), for appellee.



     Timothy Barron Jefferson was convicted in a jury trial of

credit card theft, Code § 18.2-192, and credit card fraud,

Code § 18.2-195.   Jefferson contends that the trial court erred

by admitting into evidence the victim's bank credit card

statement and a letter from the bank to the victim containing the

personal identification number (PIN) for the credit card.

Specifically, he argues that the documents are hearsay and do not

fall within the business records exception.   We agree and reverse

the convictions.

     In mid-August of 1993, Elgin Myers experienced an

interruption in mail service after someone filed a change of

address form with the Blackstone Post Office listing Myers' new

address as post office box 614 in Blackstone.     Myers' mailing
     *
       Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
address was Route 2, Box 200, Blackstone, Virginia.   Kelley

Rooney, a postal clerk in Blackstone, testified that the

defendant, Timothy Barron Jefferson, had rented post office box

614 for approximately two years.   Myers testified that he did not

complete the change of address form and had no intention of

changing his mailing address.

       In late September of 1993, Myers received a letter from

Signet Bank providing him a personal identification number (PIN)

for Signet Bank Gold MasterCard.   The letter was postmarked

September 24, 1993, and, although delivered by the post office to

Myers at Route 2, Box 200, it was addressed to "Elgin Myer, POB

614, Main Street, Blackstone."   Myers testified that his Signet

Bank credit card had expired at the end of August 1993, but that

he had not received in the mail his new card, as he customarily

did.
       Soon after receiving the PIN letter, Myers received a

monthly credit card statement from Signet Bank that was also

addressed to him at post office box 614 in Blackstone.     The

statement showed a transaction with "Entrepreneur Group" in the

amount of $257.75.   Myers testified that he did not order items

from Entrepreneur Group.

       The trial court admitted the PIN letter and the credit card

statement into evidence over Jefferson's objection.

       An extrajudicial statement or writing that is offered "to

prove the truth of its content" is hearsay.    Hanson v.



                                 -2-
Commonwealth, 14 Va. App. 173, 187, 416 S.E.2d 14, 22 (1992).

Hearsay is inadmissible unless it falls within "one of the many

established exceptions to the general prohibition against

admitting" it.     Id.

     The Commonwealth contends, relying upon Walters v.

Littleton, 223 Va. 446, 450, 290 S.E.2d 839, 841 (1982), that

both the credit card statement and the PIN letter were offered

for the non-hearsay purpose of proving that the victim, Elgin

Myers, had received them.     Alternatively, the Commonwealth argues

that they were admissible under the business records exception to

the hearsay rule.
     The Commonwealth's reliance on Walters v. Littleton is

misplaced.   In Walters, the Supreme Court held that the trial

court erred in refusing to admit medical bills because they were

not hearsay.     Id. at 450-51, 290 S.E.2d at 841.   The Court stated

that the bills' "probative value in showing Walters' damages did

not depend upon an out-of-court assertion, but upon Walters'

assertion, based on an adequate foundation, that he received them

for the services provided him."      Id. at 450, 290 S.E.2d at 841

(footnote omitted).      In the present case, however, proof that

Myers received the statement was irrelevant without proof of the

facts contained in the statement and PIN letter.     The credit card

statement was offered to prove that someone had made charges on

Myers' credit card to "Entrepreneur Group," and that the amount

of the charge was $257.75.     Proof of these facts was not only



                                   -3-
material, but essential to prove the elements of credit card

theft and credit card fraud.   Accordingly, the bank statement and

PIN letter were offered to prove facts contained in them and,

therefore, were inadmissible hearsay unless they fell within one

of the exceptions to the hearsay rule.

     Virginia follows the modern business records exception.

Neeley v. Johnson, 215 Va. 565, 571, 211 S.E.2d 100, 106 (1975).

 The business records exception allows the introduction "into

evidence of verified regular entries without requiring proof from

the original observers or record keepers."   Id.   The party

seeking to introduce the record must provide a "circumstantial

guarantee of its trustworthiness," either by offering the

testimony of the employee who received or prepared the record or

a superior who can testify that the company regularly prepares

and relies on these records in the transaction of its business.

See "Automatic" Sprinkler Corp. of Am. v. Coley & Petersen, Inc.,

219 Va. 781, 792-93, 250 S.E.2d 765, 773 (1979).

     The Commonwealth did not introduce testimony from a Signet

Bank employee who received or prepared the statement of charges

or from a superior who could verify that the bank regularly

prepares these statements and sends PIN notices in its regular

course of business.   Evidence from the person who prepared the

records or from a person who can verify the procedure for

creating the record or document provides an indicia of

trustworthiness and reliability that is the hallmark for


                                -4-
admitting hearsay under the business records exception.      See Ford

Motor Co. v. Phelps, 239 Va. 272, 276, 389 S.E.2d 454, 457 (1990)

(stating that "[t]he entry must be verified by testimony of the

[employee who received the entry], or of a superior who testifies

to the regular course of business") (emphasis added).     The credit

card statement and PIN letter that Myers received did not come

within the business records exception, and, therefore, the trial

court erred by admitting it.     Accordingly, we decide whether the

error is harmless.
     "[N]on-constitutional error is harmless '[w]hen it plainly

appears from the record and the evidence given at the trial that

the parties have had a fair trial on the merits and substantial

justice has been reached.'"      Lavinder v. Commonwealth, 12 Va.

App. 1003, 1005, 407 S.E.2d 910, 911 (1991) (en banc); see also

Code § 8.01-678.     "'[A] fair trial on the merits and substantial

justice' are not achieved if an error at trial has affected the

verdict."      Lavinder, 12 Va. App. at 1005, 407 S.E.2d at 911.    "An

error does not affect a verdict if a reviewing court can

conclude, without usurping the jury's fact finding function,

that, had the error not occurred, the verdict would have been the

same."   Id.

     Proof that someone other than Myers charged over $200 on his

credit card to Entrepreneur Group was not only material, but was

essential to prove the fraudulent use of Myers' credit card and

the amount charged to the card.     The bank statement was the only



                                   -5-
proof that someone had made a fraudulent charge.   Moreover, the

information in the statement, including the address, along with

the books from Entrepreneur Group found in the defendant's

possession, tended to prove that the defendant made the charge.

On this record, the bank statement was essential to prove several

elements of the offenses; therefore, the inadmissible hearsay

necessarily affected the verdict.

     We reverse the defendant's convictions and remand this case

for a new trial if the Commonwealth be so advised.

                                           Reversed and remanded.




                               -6-